Name: Commission Regulation (EC) No 2267/2000 of 12 October 2000 fixing the production levies and the coefficient for calculating the additional levy in the sugar sector for the 1999/2000 marketing year
 Type: Regulation
 Subject Matter: beverages and sugar;  foodstuff;  EU finance
 Date Published: nan

 Avis juridique important|32000R2267Commission Regulation (EC) No 2267/2000 of 12 October 2000 fixing the production levies and the coefficient for calculating the additional levy in the sugar sector for the 1999/2000 marketing year Official Journal L 259 , 13/10/2000 P. 0029 - 0030Commission Regulation (EC) No 2267/2000of 12 October 2000fixing the production levies and the coefficient for calculating the additional levy in the sugar sector for the 1999/2000 marketing yearTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2038/1999 of 13 September 1999 on the common organisation of the markets in the sugar sector(1), as last amended by Commission Regulation (EC) No 1527/2000(2), and in particular Article 33(8) and 34(5) thereof,Whereas:(1) Article 7(1) of Commission Regulation (EEC) No 1443/82 of 8 June 1982 laying down detailed rules for the application of the quota system in the sugar sector(3), as last amended by Regulation (EC) No 392/94(4), provides that the basic production levy and the B levy together with, if required, the coefficient referred to in Article 34(2) of Regulation (EC) No 2038/1999 for sugar, isoglucose and inulin syrup are to be fixed before 15 October in respect of the preceding marketing year.(2) Commission Regulation (EC) No 1944/1999(5) increased, for the 1999/2000 marketing year, the maximum amount referred to in the first indent of Article 33(4) of Regulation (EC) No 2038/1999 to 37,5 % of the intervention price for white sugar.(3) The estimated total loss recorded in accordance with Article 33(1) and (2) of Regulation (EC) No 2038/1999 necessitates the retention, in respect of the amounts of the production levies applicable for the 1999/2000 marketing year, of the maximum amounts referred to in Article 33 of the said Regulation adjusted, where applicable, by Regulation (EC) No 1944/1999.(4) Article 34(1) of Regulation (EC) No 2038/1999 provides that an additional levy is to be charged to manufacturers when the total loss recorded pursuant to Article 33(1) and (2) of the said Regulation is not fully covered by the receipts from the production levies. The total uncovered loss for the 1999/2000 marketing year amounts to 146221038 EUR. The coefficient referred to in Article 34(2) of the said Regulation should consequently be fixed at 0,18506 which represents for the Community as a whole the ratio between the total loss recorded for the 1999/2000 marketing year pursuant to Article 33(1) and (2) of the said Regulation and the receipt from the basic production levy and the B levy for that marketing year, the ratio being reduced by 1.(5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for sugar,HAS ADOPTED THIS REGULATION:Article 1The production levies in the sugar sector for the 1999/2000 marketing year are hereby fixed as follows:(a) EUR 1,2638 per 100 kilograms of white sugar as the basic production levy on A sugar and B sugar;(b) EUR 23,6963 per 100 kilograms of white sugar as the B levy on B sugar;(c) EUR 0,5330 per 100 kilograms of dry matter as the basic production levy on A isoglucose and B isoglucose;(d) EUR 9,9425 per 100 kilograms of dry matter as the B levy on B isoglucose;(e) EUR 1,2638 per 100 kilograms of dry matter equivalent sugar/isoglucose of the basic production levy on A inulin and B inulin syrup;(f) EUR 23,6963 per 100 kilograms of dry matter equivalent sugar/isoglucose as the B levy on B inulin syrup.Article 2The coefficient provided for in Article 34(2) of Regulation (EC) No 2038/1999 is hereby fixed for the 1999/2000 marketing year at 0,18506.Article 3This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 12 October 2000.For the CommissionFranz FischlerMember of the Commission(1) OJ L 252, 25.9.1999, p. 1.(2) OJ L 175, 14.7.2000, p. 59.(3) OJ L 158, 9.6.1982, p. 17.(4) OJ L 53, 24.2.1994, p. 7.(5) OJ L 241, 11.9.1999, p. 13.